Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livin Rus U.S. Patent 5,658,046 (Rus).
Regarding claim 6, Rus discloses a vehicle seat, comprising: a gap concealing member (Element 28) positioned between a seatback (Element 24) and a deck board (Element 30); and a support plate (Figure 3) comprising a fixing plate part (Element 36 specifically 46) and a movable plate part (Element 54), wherein: the movable plate part is attached to the gap concealing member, and 15the fixing plate part is not attached to the gap concealing member (Figure 3).  
Regarding claim 7, Rus discloses the vehicle seat wherein the fixing plate part is integrally formed with a backboard of the seatback (Figure 1 Element 36 integral with Element 24, 26).  
Regarding claim 8, Rus discloses the vehicle seat wherein the gap concealing member is integrally formed with a back lining of the seatback (Element 28/52 is integral with seatback).  
Regarding claim 11, Rus discloses the vehicle seat wherein the movable plate part has an unjoined area not attached to the gap concealing member (Element 54 not in contact with Element 28).  
Regarding claim 13, Rus discloses the vehicle seat wherein the fixing plate part and the 5movable plate part are configured to be aligned in a seat width direction when the seatback is collapsed forward (Figure 2, 3, 6).  
Regarding claim 14, Rus discloses the vehicle seat wherein the fixing plate part and the movable plate part are configured to be misaligned in the seat width direction when the 10seatback is reclined rearward (Figure 5).  

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 9, 10, 12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636